                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-133-MOC-DCK

 CORDULA LUTZ, M.D.                                         )
                                                            )
                 Plaintiff,                                 )
                                                            )
     v.                                                     )          CONSENT PROTECTIVE
                                                            )                ORDER
                                                            )
 CITY OF CHARLOTTE, Officer KIA                             )
 MCKINNEY, Individually and Officially,                     )
 Officer JANE DOE, Individually and Officially,             )
 Officer JOHN DOE, Individually and Officially,             )
 DLS EVENTS, LLC, and LIVE NATION                           )
 ENTERTAINMENT, INC.,                                       )
                                                            )
                 Defendants.                                )
                                                            )

          THIS MATTER IS BEFORE THE COURT upon the consent of the parties for the entry

of a protective order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure. See

(Document No. 56). It is expected that Plaintiff will request in discovery certain information and

documents pertaining to this litigation whose disclosure is governed by N.C.Gen.Stat. § 160A-

168, § 132-1.4, and § 132-1.4A, including employee records and records of criminal investigations.

Pursuant to the above listed statutes, certain information and documents are required to be

maintained confidential by Defendant City of Charlotte but may be made available by order of a

court. In order that the litigation of this matter may proceed, it is appropriate that, if requested, the

information and documents governed by the above statutes be provided to Plaintiff and other

parties to this litigation, subject to appropriate protections contained in this Order. The parties

acknowledge and agree that the release of any law enforcement agency recordings as defined by

N.C.G.S. § 132-1.4A may be obtained only by an authorized person or entity pursuant to a petition




      Case 3:20-cv-00133-MOC-DCK Document 57 Filed 02/24/21 Page 1 of 8
filed with the North Carolina Superior Court in the county where any portion of the recording was

made. Following the entry of an Order by an appropriate North Carolina Superior Court releasing

any such law enforcement agency recordings, those recordings may then be produced under the

terms and conditions of this Consent Protective Order by the receiving party. The parties stipulate

and agree that they will cooperate in the filing of a joint petition for the release of relevant

recordings pursuant to N.C.G.S. § 132-1.4A, and in the event there is a filing fee associated with

the petition, the fee will be paid equally by the parties.

        In addition to the above, the parties would like the Court to address the handling of other

confidential information that may be exchanged by the parties through the discovery process

during this litigation.

        It is hereby stipulated and agreed, by and between the parties hereto and their respective

counsel, that certain documents and information requested by the parties in oral and written

discovery in this action may contain confidential financial, commercial, personal or business

information, which should be protected from unauthorized disclosure. Accordingly, confidential

documents and information will be governed by the following terms, conditions, restrictions and

procedures of this Consent Protective Order.

        It is hereby ordered that any documents and information that otherwise would be withheld

pursuant to N.C.Gen.Stat. § 160A-168, N.C.Gen.Stat. § 132-1.4, and N.C.Gen.Stat. § 132-1.4A

shall be produced in accordance with this Consent Protective Order, and that such documents and

information, and any other documents and information that contain confidential information, shall

be had only upon the following terms and conditions:

        1.      All information and documents produced and identified by a party as containing

confidential information and designated as CONFIDENTIAL in accordance with this Consent



                                                   2
      Case 3:20-cv-00133-MOC-DCK Document 57 Filed 02/24/21 Page 2 of 8
Protective Order shall be treated as confidential and not disseminated or further disclosed except

in accordance with this Consent Protective Order and within the course of this proceeding and any

subsequent appellate proceedings.


       2.      A party may designate information, documents or things which it believes is subject

to the confidentiality protections under this Order by placing on the face of such material the word

“CONFIDENTIAL”, or by otherwise notifying the non-disclosing party’s counsel in writing and

specifically identifying the documents or information that it maintains is CONFIDENTIAL.


       3.      A party may disclose confidential information designated as confidential pursuant

to this Consent Protective Order only to


               a.      The Court;
               b.      The parties and their counsel;
               c.      Staff of counsel’s law firm who assist with the preparation or filing of
                       exhibits or other documents;
               d.      Consultants or experts retained or who may be retained for litigation
                       purposes;
               e.      Witnesses or prospective witnesses for discovery, trial preparation, or trial
                       purposes; and
               f.      Court reporters employed for the purpose of taking depositions.


       4.      Any person other than a party, a party’s counsel and staff, court reporters and their

staff, and the Court and its staff, who are provided with confidential information or shown

confidential documents, shall execute the form attached as Exhibit A prior to disclosure of

confidential information. The disclosing party shall transmit an executed copy of Exhibit A to the

non-disclosing party within fourteen (14) days of the execution of Exhibit A.




                                                 3
      Case 3:20-cv-00133-MOC-DCK Document 57 Filed 02/24/21 Page 3 of 8
         5.    Counsel for the parties shall keep a record of all persons to whom disclosures are

made and shall retain all disclosure forms signed by those persons.


         6.    All confidential materials covered by this Order shall be returned to counsel for the

party who provided access to the materials, or destroyed, within sixty (60) days after final

disposition of the matter, except that counsel of record for each party may retain one copy in

accordance with that party’s document destruction policies. However, any confidential documents

and information so retained will continue to be treated as confidential and governed by this Order.


         7.    Documents and information designated as CONFIDENTIAL may be utilized in

the taking of depositions taken in the course of litigation. Either during the course of the

deposition, or within fifteen (15) days of receipt of the transcript of a deposition, the party who

utilized confidential documents or information shall notify the other parties as to which pages or

portions of the deposition transcript contain confidential information subject to the terms of this

Order.


         8.    When a party seeks to file with the Court confidential information or documents,

including confidential portions of any transcript, the party shall follow W.D.N.C. Local Rule

LCvR 6.1. If the party seeking to file confidential information or documents is not the party who

designated such information and documents confidential pursuant to paragraph 2 above, then they

shall provide the party who so designated of their intent to file at least three days before they file

the requisite motion under LCvR 6.1(c) so that the parties can confer as to whether such

information and documents should be filed under seal.


         9.    The production by either party of confidential information and documents pursuant

to the terms of this Order shall not waive or prejudice the right of either party to object to the


                                                  4
      Case 3:20-cv-00133-MOC-DCK Document 57 Filed 02/24/21 Page 4 of 8
admissibility of the documents of information on other grounds; and the production of such

information or documents shall not be considered an acknowledgement that the materials may be

admissible into evidence at trial of this action.


       10.     In the event a party disputes the designation of information or documents as

CONFIDENTIAL, counsel for the disputing party shall notify the designating party in writing of

such dispute, which may include notification by email. In an effort to settle such dispute without

judicial intervention, the parties shall confer to determine whether the restrictions imposed by this

Order are warranted with respect to such disputed designation. If the parties cannot resolve the

dispute, the disputing party or designating party may file a motion with the Court for a ruling on

the designation.


       11.     The party maintaining that the information or documents are confidential shall bear

the burden before the Court to show that the information or documents are entitled to continued

protection under the Order. During the pendency of such dispute or motion and until the Court

rules, the information or documents designated as CONFIDENTIAL shall remain subject to the

designations and restrictions of this Order.


       12.     The handling of information designated as CONFIDENTIAL at trial shall be a

matter addressed by the Court at the final pre-trial conference.


       13.     Nothing in this Order shall require disclosure of material which is protected from

disclosure by the attorney-client privilege, as constituting attorney work product, or any other valid

objection.   Additionally, inadvertent disclosure of any document or materials subject to a

legitimate claim that the document or materials are subject to or otherwise protected from

disclosure under the attorney-client privilege, work product doctrine, or any other type of legally


                                                    5
      Case 3:20-cv-00133-MOC-DCK Document 57 Filed 02/24/21 Page 5 of 8
recognized protection or privilege, shall not waive the protection for either the document or

information contained in the documents or materials.


       14.     Pursuant to Federal Rule of Evidence 502(b) and (d), an inadvertent failure to

designate qualified information, documents or items as “CONFIDENTIAL” does not waive the

designating party’s right to secure protection under this Order for such material. If material is

designated as “CONFIDENTIAL” after the material was initially produced, the receiving party,

on timely notification of the designation by the designating party, must make reasonable efforts to

assure that the material is treated in accordance with the provisions of this Order. If a party

disputes the subsequent designation of material as “CONFIDENTIAL” under this paragraph, a

party may dispute the designation as provided in paragraph 10 above.

       15.     This Order does not apply to any documents or information which is deemed to be

a “matter of public record” pursuant to N.C.Gen.Stat. §160A-168 or N.C.Gen.Stat. § 132-1.4.


       16.     This Order shall not prevent either party for applying to the Court for relief, or from

applying to the Court for additional protective orders, or from the parties agreeing among

themselves to the modification of this protective order, subject to the approval of the Court.


       17.     This Order may be modified only upon further order of this Court.


       SO ORDERED.
                                     Signed: February 24, 2021




                                                  6
      Case 3:20-cv-00133-MOC-DCK Document 57 Filed 02/24/21 Page 6 of 8
BY CONSENT:

                          /s/ Alesha S. Brown
                          N.C. State Bar Number: 53000
                          Attorney for Plaintiff
                          Hall & Dixon, PLLC
                          725 East Trade Street, Suite 115
                          Charlotte, NC, 28202
                          Telephone: (704) 935-2656
                          Fax: (704) 626-2620
                          Email: abrown@halldixonlaw.com

                          /s/ Clarence Matherson, Jr.
                          N.C. State Bar Number: 43930
                          Attorney for City of Charlotte
                          Charlotte City Attorney’s Office
                          600 East 4th Street
                          Charlotte, NC 28202
                          Telephone: (704) 432-5397
                          Fax: (704) 632-8160
                          Email: Clarence.matherson@charlottenc.gov

                          /s/ Stephanie H. Webster
                          N.C. State Bar Number: 12164
                          Attorney for Kia McKinney
                          Cranfill Sumner LLP
                          P.O. Box 30787
                          Charlotte, NC 28230
                          Telephone: (704) 332-8300
                          Fax: (704) 332-9994
                          Email: swebster@cshlaw.com

                          /s/ Kenneth Kyre, Jr.
                          N.C. State Bar Number: 7848
                          Attorney for DLS Events
                          Pinto Coates Kyre & Bowers, PLLC
                          3203 Brassfield Road
                          Greensboro, NC 27410
                          Telephone: (336) 282-8848
                          Fax: (336) 282-8409
                          Email: kkyre@pckb-law.com

                          /s/ Richard L. Pinto
                          N.C. State Bar Number: 9412
                          Attorney for DLS Events
                          Pinto Coates Kyre & Bowers, PLLC
                          3203 Brassfield Road

                                7
Case 3:20-cv-00133-MOC-DCK Document 57 Filed 02/24/21 Page 7 of 8
                          Greensboro, NC 27410
                          Telephone: (336) 282-8848
                          Fax: (336) 282-8409
                          Email: rpinto@pckb-law.com

                          /s/ Jason R. Benton
                          N.C. State Bar Number: 27710
                          Attorney for Live Nation Worldwide, Inc.
                          Parker Poe Adams & Bernstein LLP
                          Three Wells Fargo Center
                          401 South Tryon Street, Suite 3000
                          Charlotte, NC 28202
                          Telephone: (704) 335-9509
                          Fax: (704) 335-9747
                          Email: jasonbenton@parkerpoe.com

                          /s/ La-Deidre D. Matthews
                          N.C. State Bar Number: 54358
                          Attorney for Live Nation Worldwide, Inc.
                          Parker Poe Adams & Bernstein LLP
                          Three Wells Fargo Center
                          401 South Tryon Street, Suite 3000
                          Charlotte, NC 28202
                          Telephone: (704) 372-9000
                          Fax: (704) 334-4706
                          Email: ladeidrematthews@parkerpoe




                                8
Case 3:20-cv-00133-MOC-DCK Document 57 Filed 02/24/21 Page 8 of 8
